DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 3/8/2021.  Claims 1-4, 6-8 and 15-24 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Specification
The substitute specification and/or amendment to the specification filed 3/8/2021 is entered.

Claim Objections

Claim 16 is objected to because of the following informalities:  
Regarding Claim 16, in line 8 the claim recites “the control unit.”  Please amend the claim to recite - - the control processor - - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8, 15, 16, 18-20, 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506) and Harrod et al. (US2010/0070086) in view of Bates (US2007/0229825).

Regarding Claim 1, Jackson teaches a thermostat for monitoring air quality and controlling an environment in a building [0002; fig 7] comprising 
a temperature sensor in a wall mounted thermostat enclosure [702; 0033; see also item 250 at fig 2] having a display [704; 0043]; wherein a temperature value and a particle count value [Claim 20; Claim 28; Claim 29];
at least one control processor in the thermostat enclosure [claim 19], the at least one control processor being configured to control the display and connected to the temperature sensor [Claim 19; Claim 26; Claim 28; where the control circuit of the processor is connected to particulate and temperature sensors and produces outputs that are displayed];
the control unit generating control signals transmitted from the thermostat enclosure to at least one air handler device [240] in the building that controls at least one 
at least one airborne particle sensor [0043] in the thermostat enclosure [702] and connected to the at least one control unit [claim 19]; 
wherein an actuator control [0011; implicit at 0042; where the system is controlled to maintain temperature in its optimal range; see also 0026 where wires or wireless means may constitute actuator control] that is connected to the at least one control processor, the actuator control generating control signals transmitted from the thermostat enclosure to at least one external handler device [240] in the building that controls at least one of heating and cooling in the building [0013; 0042; Claim 19].
Whereas Jackson teaches and air handler device, Jackson does not explicitly teach the air handler device being external to a building; and whereas Jackson teaches a particle sensor [0042], Jackson does not explicitly teach at least one flow sensor to sense airflow in the thermostat enclosure and connected to the at least one control processor wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure;
a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Harrod to have where the air handler device is external to a building in view of the teachings of Harrod in order to save internal space.
Also, Bates teaches a particle counter system [0027; fig 1] having at least one flow sensor [121] to sense airflow in the system enclosure and connected to at least one control processor [144; 126] wherein the airflow passes through a particle sensor inlet [115] and a particle sensor exhaust [062] of the system enclosure [0028; fig 1];
a light sensing airborne particle measurement sensor [135] in the system enclosure and connected to the at least one control processor [144; 126], the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor [0049, 0058], the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display [110; 0027; 0028].  Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.


Regarding Claim 2, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches where the wall mounted thermostat enclosure comprises a gas sensor to measure total Volatile Organic Compounds [0043; where a VOC sensor operating in its normal capacity necessarily performs the intended function of measuring Volatile Organic Compounds].  

Regarding Claim 3, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches an additional sensor in communication with the at least one control processor [68], wherein the second sensor measures oxygen content in the air [0043; Claim 19; fig 7; where one skilled in the art would recognize that the 

Regarding Claim 4, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a humidity sensor in communication with the control processor, wherein the humidity sensor measures relative humidity [0043; Claim 19].

Regarding Claim 6, Jackson, as modified, teaches the invention of Claim 1 above and Harrod teaches a user interface input [45] coupled to the control unit [at least controller 86] such that a user can provide input to the thermostat [0058].

Regarding Claim 7, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a VOC sensor coupled to the control processor for measuring airborne organic compounds; an oxygen sensor connected to the at least one control processor for measuring oxygen levels [0015; Claim 19]; a humidity sensor connected to the at least one control processor for measuring moisture [0043]; and Harrod teaches a plurality of actuators [58, 60, 62], each coupled to a control processor [at least processor 82 of thermostat 22] for communicating with at least one external device [indoor unit, outdoor unit,  auxiliary heat [0043; figs 4 & 5].  

Regarding Claim 8, Jackson, as modified, teaches the invention of Claim 7 above and Jackson teaches where each of the sensors [As modified above, see the rejection of Claim 7 above for detailed discussion] are used to control one actuator selected from the plurality of actuators according to one or more pre-defined control algorithms and selectable setpoints [0026-0033; where each sensor control at least the actuator of the indoor unit].
Regarding Claim 18, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches wherein the control signals actuate filtration when a measured airborne particle count rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].

Regarding Claim 19, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches wherein the control signals actuate filtration when a VOC court rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].  

Regarding Claim 20, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a CO2 sensor and wherein the control signals actuate an air-exchanger when measured CO2 rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].    

Regarding Claim 23, Jackson, as modified, teaches the invention of Claim 1 above and Bates teaches wherein the thermostat enclosure includes an air flow inlet [118] and an airflow exhaust [162; 0028] and Jackson teaches where the at least one control processor includes a programmable processor [implicitly taught] that calculates a particle concentration that is displayed on a display [0043 where Jackson teaches displaying particle concentration and where the calculation of particle concentration is implicit].

Regarding Claim 24, Jackson, as modified, teaches the invention of Claim 1 above and Bates teaches wherein the at least one control processor [144] calculates particle concentration [0028].

Regarding Claim 15, Jackson teaches a thermostat for monitoring air quality from a single location [0002; fig 7; where the limitation ‘from a single room’ is interpreted as intended use] comprising 
a temperature sensor in a wall mounted thermostat enclosure having a display wherein a measured temperature value and a sensed particle count value are shown on the display [0043; Claims 20, 28, 29; fig 7];
a control processor in the thermostat enclosure that is in communication with the temperature sensor  and configured to control thermostat operation [Claim 19]; 
a VOC sensor connected to the control processor for measuring airborne organic compounds [0043; claim 19];
an oxygen sensor connected to the at least one control processor for measuring oxygen levels [0043; claim 19];
a humidity sensor connected to the control processor for measuring moisture [0043; claim 19];
an airborne particle sensor in the thermostat enclosure that is in communication with the control unit [0043; claim 19].
Jackson does not teach a plurality of actuators, each coupled to the control processor; and wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device to condition the air;
at least one flow sensor to sense air flow in the thermostat enclosure; at least one control circuit for adjusting airflow and connected to the control processor; 
a light sensing airborne particle sensor in the thermostat enclosure that is in communication with the control processor, the light sensing airborne particle sensor passing a beam of light through the air flow such that a plurality of particles pass through the beam of light that are detected by the light sensing airborne particle sensor, wherein 
However, Harrod teaches a thermostat for controlling air temperature and air quality [0003; 0004] having a plurality of actuators [58; 60] coupled to a control processor [82]; and wherein one or more of the sensors [76-81] are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device [30] to condition the air [0053-0060; figs 4 & 5].  Harrod teaches that it is known in the art of refrigeration to provide the infrastructure whereby the system operates based on measured parameters [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have a plurality of actuators, each coupled to the control processor; and wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device to condition the air in view of the teachings of Harrod in order to provide the infrastructure whereby the system operates based on measured parameters.
Also, Bates teaches an airborne particle system [0027; fig 1] having  at least one flow sensor [121] to sense air flow in the system enclosure [0028]; at least one control circuit [126] for adjusting airflow and connected to the control processor [144; 0028; fig 1]; 

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have at least one flow sensor to sense air flow in the thermostat enclosure; at least one control circuit for adjusting airflow and connected to the control processor; 
a light sensing airborne particle sensor in the thermostat enclosure that is in communication with the control processor, the light sensing airborne particle sensor passing a beam of light through the air flow such that a plurality of particles pass through the beam of light that are detected by the light sensing airborne particle sensor, wherein the light sensing airborne particle sensor counts the number of particles such that the thermostat can display at least one particulate value and the light sensing airborne particle sensor sends information to the control processor about the plurality of particles, the information including at least the number of particles counted during an airflow period in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.

Regarding Claim 16, Jackson teaches a thermostat for monitoring air quality [0002; fig 7] comprising 
a temperature sensor in a wall mounted thermostat enclosure having a display [704] wherein at least a sensed temperature value and a sensed particle count value are shown on the display [0043; Claims 20, 28, 29];
at least one control processor configured to control the thermostat and being in communication with the temperature sensor [Claim 19]; 
a VOC sensor connected to the control processor for measuring airborne organic compounds [0043; claim 19];
a humidity sensor connected to the control processor for measuring moisture [0043; claim 19];
an airborne particle sensor in the thermostat enclosure that is in communication with the control unit [0043; claim 19].
Jackson does not explicitly teach a plurality of actuators, each coupled to the at least one control processor; and 
wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device to condition the air;
at least one flow sensor in the thermostat enclosure that is in communication with the control processor for monitoring the air flow which includes a plurality of particles; 
at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected and used to determine one or more types of particles in the air flow and the airborne particle sensor 
However, Harrod teaches a thermostat for controlling air temperature and air quality [0003; 0004] having a plurality of actuators [58; 60] coupled to a control processor [82]; and wherein one or more of the sensors [76-81] are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device [30] to condition the air [0053-0060; figs 4 & 5].  Harrod teaches that it is known in the art of refrigeration to provide the infrastructure whereby the system operates based on measured parameters [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have a plurality of actuators, each coupled to the at least one control processor; and wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device to condition the air in view of the teachings of Harrod in order to provide the infrastructure whereby the system operates based on measured parameters.
Also, Bates teaches an airborne particle system [0027; fig 1] having at least one flow sensor [121] in the system enclosure that is in communication with the control processor [144; 126] for monitoring the air flow which includes a plurality of particles [0028]; 
at least one airborne particle sensor [35] in the system enclosure that is in communication with the at least one control processor [144; 126], the airborne particle sensor passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected and used to determine one or more types 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have at least one flow sensor in the thermostat enclosure that is in communication with the control processor for monitoring the air flow which includes a plurality of particles; at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected and used to determine one or more types of particles in the air flow and the airborne particle sensor sends information to the at least one control processor about the one or more types of particles in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.

Claims 17, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506), Harrod et al. (US2010/0070086) and Bates (US2007/0229825) as applied to claim 1 above, and further in view of Lobdell (US5428964).

Regarding Claim 17, Jackson, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to where the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint in view of the teachings of Lobdell where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. control room air to maintain temperature and humidity within desired limits.

Regarding Claim 21, Jackson, as modified, teaches the invention of Claim 1 above and Lobdell teaches wherein the control signals actuate a de-humidifier [34] when relative humidity rises above a specified setpoint [col 4, line 45-col 5, line 39 and col 2, lines 57-68; where one skilled in the art would recognize that humidity control encompass humidification or dehumidification].


Regarding Claim 22, Jackson, as modified, teaches the invention of Claim 1 above and Lobdell teaches wherein the control signals actuate a humidifier when relative humidity falls below a specified setpoint [col 4, line 45-col 5, line 39 and col 2, lines 57-68; where one skilled in the art would recognize that humidity control encompass humidification or dehumidification].

Response to Arguments

On pages 9-10 of the remarks, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For example, Applicant makes a general allegation of patentability with respect to claims 1-4, 6-8, 15, 16, 18-20, 23 and 24 over the cited references of Jackson et al. (US2008/0182506, hereinafter “Jackson”) as modified by Harrod et al. (US2010/0070086, hereinafter “Harrod”) and Bates (US2007/0229825, hereinafter “Bates”).  In particular, Applicant states that it is not clear which senor of Jackson is a particle sensor.  Applicant states that the particle sensor of Jackson is not a light sensing airborne particle sensor having an inlet, exhaust or a fan or blower to convey airflow.  Additionally, Applicant states that Jackson does not give an indication that numeric particulate values are generated and displayed or that the control processor can control operation based on such values.  Applicant then states that one skilled in the art would not include the particle sensor of Bates into a wall mounted thermostat. Lastly, Applicant states that Harrod fails to disclose or suggest how to incorporate a combination of devices into a wall mounted thermostat enclosure to control an external building air handler device.




Jackson at 0043 explicitly discloses a particle sensor. 
Jackson at 0025; 0043; claim 26; claim 28; claim 29; suggests that numeric particulate values are generated and displayed.
Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus Applicant’s statement that Jackson does not give an indication that “...the particle sensor is a light sensing airborne particle sensor having an inlet, exhaust or a fan or blower to convey airflow are moot because Jackson was not cited to indicate or teach such limitations.
In response to applicant's argument that the references fail to show certain features of it is noted that the features upon which applicant relies (i.e., that the control processor can control operation based on such values i.e. particulate values,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that one skilled in the art would not include the particle sensor of Bates into a wall mounted thermostat, Applicant is reminded that a person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit the teachings of multiple patents together like pieces of a puzzle. Since both Jackson and Bates teach ways of detecting particles one of ordinary skill in the art would have no problem replacing one structure for the other so the new structure worked on the device of Jackson.
In response to Applicant’s arguments that Harrod fails to disclose or suggest how to incorporate a combination of devices into a wall mounted thermostat enclosure to control an external building air handler device, again Applicant is reminded that a person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit the teachings of multiple patents together like pieces of a puzzle. Since both Jackson and Harrod teach thermostat and/or controllers one of ordinary skill 
For at least the reasons above, claims 1-4, 6-8, 15, 16, 18-20, 23 and 24 remain rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763